955 F.2d 1311
David L. ADAMS, Petitioner-Appellant,v.R.S. PETERSON, Superintendent of O.S.C.I., Respondent-Appellee.
No. 87-4191.
United States Court of Appeals,Ninth Circuit.
Feb. 5, 1992.

Stephen R. Sady, Chief Deputy Federal Public Defender, Portland, Or., for petitioner-appellant.
Rives Kistler, Asst. Atty. Gen., Salem, Or., for respondent-appellee.
Prior report:  939 F.2d 1369.
Before WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.